Citation Nr: 1825802	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-36 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C.

2. Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision issued by the RO. 

The Veteran testified at a Board video-conference hearing in February 2015 before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing has been made a part of the record. 

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The merits of the claim of service connection for hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. In a May 2010 rating decision, the AOJ denied a claim of service connection for hepatitis C; the Veteran did not perfect an appeal to this decision. New and material evidence was not received within one year of notification.  

2. The evidence added to the claims files subsequent to the May 2010 rating decision relates to an unestablished fact necessary to substantiate the claim and is not cumulative or redundant of that previously considered. 


CONCLUSIONS OF LAW

1. The May 2010 rating decision that denied a claim of service connection for hepatitis C is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017). 

2. The evidence received subsequent to the May 2010 decision denying a claim of service connection for hepatitis C is new and material and the claim is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material - Hepatitis C

Generally, a claim that has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed. 38 U.S.C. §§ 7104(b), 7105(c) (2012). The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for the reopening of claims. The Court of Appeals for Veterans Claims (Court) noted that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, does not require new and material evidence as to each previously unproven element of a claim. Shade v. Shinseki, 24 Vet. App. 110 (2010). For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In May 2010, the RO found that based upon the evidence of record, the preponderance of the evidence was against the claim for service connection. Evidence then in the record included the service treatment records and post service treatment records documenting diagnosis of hepatitis C. In a May 2010 Report of VA examination, the physician stated that determining the source of the Veteran's hepatitis C was unanswerable. The Veteran was informed of this decision and apprised of his appellate rights, but he did not perfect a timely appeal. Therefore, the May 2010 rating decision became final. 38 C.F.R. § 20.1103. 

In June 2013, the Veteran requested that his claim be reopened. The evidence received since the May 2010 rating decision includes various lay statements submitted by the Veteran and his February 2015 hearing testimony asserting that he contracted his hepatitis C during his period of service in Vietnam. 

An October 2014 statement from the Veteran's treating physician reports that the Veteran most likely contracted his hepatitis C during his service in Vietnam from 1966 to 1967. 

This additional evidence is not cumulative in nature and suggests that hepatitis C may have been incurred in service. New and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for hepatitis C. 

 
ORDER

The application to reopen a claim for service connection for hepatitis C is granted.


REMAND

The merits of the claim of service connection for hepatitis C is REMANDED for the following action:

1. Remand is required to afford the Veteran VA examination to determine whether he contracted hepatitis C during his period of service.

2. Schedule the Veteran for a VA examination to determine the nature and likely etiology of the hepatitis C. The VBMS file must be reviewed by the examiner. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide an opinion with supporting explanations as to the following: 

Did the Veteran contract hepatitis C during service or as a result of event or incident of his period of service? 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*June 2002 private treatment record documents diagnosis of chronic hepatitis, moderately active, consistent with viral hepatitis C infection, with cirrhosis.

*June 2002 surgical discharge summary documents that the Veteran underwent orthotopic liver transplantation for end-stage liver disease secondary to hepatitis C.
 
*May 2010 Report of VA examination, documents that available private treatment records clearly demonstrated the need for liver transplantation came from chronic hepatitis C virus infection. The physician noted that the Veteran had none of the common risk factors for acquiring hepatitis C virus infection. The physician noted that the Veteran served in the infantry during his period of service and may have been exposed to blood while helping wounded comrades. The physician reported that contracting hepatitis C virus infection through the intact skin was widely recognized as not occurring ever. The Veteran did not recall having any open wounds during his period of service in Vietnam. Thus, it was unlikely that he would have contracted hepatitis C through intact skin even if he had been exposed to direct contact with blood. The physician explained that where and how the Veteran contracted his chronic hepatitis C virus infection was a question that would never be answered and whether or not he contracted hepatitis C virus infection during his period of service in Vietnam would be a matter of mere speculation in addition to being unlikely.

*June 2013 statement documents the Veteran's report that he received inoculations in service via the multi-use Jet Gun Injector. He had no other risk factors for contraction of hepatitis C.

*October 2014 private treatment statement documents the Veteran's treating physician's opinion that the Veteran most likely contracted his chronic hepatitis C during his period of service in Vietnam from 1966 to 1967.  

*February 2015 Hearing Transcript documents the Veteran's testimony that he contracted hepatitis C during his period of service. He testified that he was told by a medical provider that there was a 20 to 30 year latency period for the manifestation of hepatitis C symptoms. He testified that he first noticed symptoms of hepatitis C infection in the late 1980s and was diagnosed with hepatitis C in the 1990s.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3. After completing all indicated development, readjudicate the claim.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


